--------------------------------------------------------------------------------

Exhibit 10.1



[image00001.jpg]
 BUSINESS LOAN AGREEMENT 1lll'.1! '.l[fllll■ll 'll=■lll�l 1lr1\'i
1I!:1lli:lllr.l!!!1ll!rlI!il:=lrllil!ll1!i:ll1l:ll!iIIliI!1ll1illl!1llll1l
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any Item above
containing"***" has been omitted due to text length limitations. Borrower:
Galaxy Gaming, Inc. 6480 Cameron St Ste 305 Las Vegas, NV 89118 Lender: Zions
Bancorporation, N.A. dba Nevada State Bank Corporate Lending Department 750 E.
Warm Springs Road Las Vegas, NV 89119 THIS BUSINESS LOAN AGREEMENT dated October
26, 2020, Is made and executed between Galaxy Gaming, Inc. ("Borrower") and
Zions Bancorporation, N.A. dba Nevada State Bank ("Lender") on the following
terms and conditions. Borrower has received prior commercial loans from Lender
or has applied to Lender for a commercial loan or loans or other financial
accommodations, Including those which may be described on any exhibit or
schedule attached to this Agreement. Borrower understands and agrees that: (A)
In granting, renewing, or extending any Loan, Lender is relying upon Borrower's
representations, warranties, and agreements as set forth In this Agreement; (B)
the granting, renewing, or extending of any Loan by Lender at all times shall be
subject to Lender's sole judgment and discretion; and (C) all such Loans shall
be and remain subject to the terms and conditions of this Agreement. TERM. This
Agreement shall be effective as of October 26, 2020, and shall continue in full
force and effect until such time as all of Borrower's Loans in favor of Lender
have been paid in full, including principal, interest, costs, expenses,
attorneys' fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement. CONDITIONS PRECEDENT TO EACH
ADVANCE. Lender's obligation to make the initial Advance and each subsequent
Advance under this Agreement shall be subject to the fulfillment to Lender's
satisfaction of all of the conditions set forth in this Agreement and in the
Related Documents. Loan Documents. Borrower shall provide to Lender the
following documents for the Loan: (1) the Note; (2) Security Agreements granting
to Lender security Interests in the Collateral; (3) financing statements and all
other documents perfecting Lender's Security Interests; (4) evidence of
insurance as required below; (5) together with all such Related Documents as
Lender may require for the Loan; all in form and substance satisfactory to
Lender and Lender's counsel. Borrower's Authorization. Borrower shall have
provided in form and substance satisfactory to Lender properly certified
resolutions, duly authorizing the execution and delivery of this Agreement, the
Note and the Related Documents. In addition, Borrower shall have provided such
other resolutions, authorizations, documents and Instruments as Lender or its
counsel, may require. Payment of Fees and Expenses. Borrower shall have paid to
Lender all fees, charges, and other expenses which are then due and payable as
specified in this Agreement or any Related Document. Representations and
Warranties. The representations and warranties set forth in this Agreement, in
the Related Documents, and in any document or certificate delivered to Lender
under this Agreement are true and correct. No Event of Default. There shall not
exist at the time of any Advance a condition which would constitute an Event of
Default under this Agreement or under any Related Document. Participation In
Main Street Lending Program. Lender shall have received a commitment letter from
the SPV (as defined herein) that SPV will purchase a participation Interest of
95% of the aggregate principal amount of the Loan. Main Street Lending Program
Documents. Borrower shall provide to Lender the Co-Lender Agreement, the
Borrower Certifications and Covenants, the Assignment and such other documents
as may be required by the SPV or the Main Street Lending Program.
REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists: Organization. Borrower is a
corporation for profit which is, and at all times shall be, duly organized,
validly existing, and in good standing under and by virtue of the laws of the
State of Nevada. Borrower is duly authorized to transact business in all other
states in which Borrower is doing business, having obtained all necessary
filings, governmental licenses and approvals for each state in which Borrower is
doing business. Specifically, Borrower is, and at all times shall be, duly
qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition. Borrower has the full power and authority to own its properties and
to transact the business in which It is presently engaged or presently proposes
to engage. Borrower maintains an office at 6480 Cameron St Ste 305, Las Vegas,
NV 89118. Unless Borrower has designated otherwise in writing, the principal
office is the office at which Borrower keeps its books and records including its
records concerning the Collateral. Borrower will notify Lender prior to any
change in the location of Borrower's state of organization or any change in
Borrower's name. Borrower shall do all things necessary to preserve and to keep
in full force and effect its existence, rights and privileges, and shall comply
with all regulations, rules, ordinances, statutes, orders and decrees of any
governmental or quasi-governmental authority or court applicable to Borrower and
Borrower's business activities. Assumed Business Names. Borrower has filed or
recorded all documents or filings required by law relating to all assumed
business names used by Borrower. Excluding the name of Borrower, the following
is a complete list of all assumed business names under which Borrower does
business: None. Authorization. Borrower's execution, delivery, and performance
of this Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under (1) any provision of (a) Borrower's articles of
Incorporation or organization, or bylaws, or (b) any agreement or other
Instrument binding upon Borrower or (2) any law, governmental regulation, court
decree, or order applicable to Borrower or to Borrower's properties. Financial
Information. Each of Borrower"s financial statements supplied to Lender truly
and completely disclosed Borrower"s financial condition as of the date of the
statement, and there has been no material adverse change in Borrower"s financial
condition subsequent to the date of the most recent financial statement supplied
to Lender. Borrower has no material contingent obligations except as disclosed
in such financial statements.



--------------------------------------------------------------------------------

[image00002.jpg]
CL Transaction No: NSB-3261606 BUSINESS LOAN AGREEMENT (Continued) Page 2 Legal
Effect. This Agreement constitutes, and any instrument or agreement Borrower is
required to give under this Agreement when delivered will constitute legal,
valid, and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms. Properties. Except as contemplated by
this Agreement or as previously disclosed in Borrower's financial statements or
in writing to Lender and as accepted by Lender, and except for property tax
liens for taxes not presently due and payable, Borrower owns and has good title
to all of Borrower's properties free and clear of all Security Interests, and
has not executed any security documents or financing statements relating to such
properties. All of Borrower's properties are titled In Borrower's legal name,
and Borrower has not used or filed a financing statement under any other name
for at least the last five (5) years. Hazardous Substances. Except as disclosed
to and acknowledged by Lender in writing, Borrower represents and warrants that:
(1) During the period of Borrower's ownership of the Collateral, there has been
no use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance by any person on, under, about or
from any of the Collateral. (2) Borrower has no knowledge of, or reason to
believe that there has been (a) any breach or violation of any Environmental
Laws; (b) any use, generation, manufacture, storage, treatment, disposal,
release or threatened release of any Hazardous Substance on, under, about or
from the Collateral by any prior owners or occupants of any of the Collateral;
or (c) any actual or threatened litigation or claims of any kind by any person
relating to such matters. (3) Neither Borrower nor any tenant, contractor, agent
or other authorized user of any of the Collateral shall use, generate,
manufacture, store, treat. dispose of or release any Hazardous Substance on,
under, about or from any of the Collateral; and any such activity shall be
conducted in compliance with all applicable federal, state, and local laws,
regulations, and ordinances, including without limitation all Environmental
Laws. Borrower authorizes Lender and its agents to enter upon the Collateral to
make such inspections and tests as Lender may deem appropriate to determine
compliance of the Collateral with this section of the Agreement. Any inspections
or tests made by Lender shall be at Borrower's expense and for Lender's purposes
only and shall not be construed to create any responsibility or liability on the
part of Lender to Borrower or to any other person. The representations and
warranties contained herein are based on Borrower's due diligence in
investigating the Collateral for hazardous waste and Hazardous Substances.
Borrower hereby (1) releases and waives any future claims against Lender for
indemnity or contribution in the event Borrower becomes liable for cleanup or
other costs under any such laws, and (2) agrees to indemnify, defend, and hold
harmless Lender against any and all claims, losses, llabllltles, damages,
penalties, and expenses which Lender may directly or Indirectly sustain or
suffer resulting from a breach of this section of the Agreement or as a
consequence of any use, generation, manufacture, storage, disposal, release or
threatened release of a hazardous waste or substance on the Collateral. The
provisions of this section of the Agreement, including the obligation to
indemnify and defend, shall survive the payment of the Indebtedness and the
termination, expiration or satisfaction of this Agreement and shall not be
affected by Lender's acquisition of any interest in any of the Collateral,
whether by foreclosure or otherwise. Litigation and Claims. No litigation,
claim, Investigation, administrative proceeding or similar action (including
those for unpaid taxes) against Borrower is pending or threatened, and no other
event has occurred which may materially adversely affect Borrower's financial
condition or properties, other than litigation, claims, or other events, if any,
that have been disclosed to and acknowledged by Lender in writing. Taxes. To the
best of Borrower"s knowledge, all of Borrower's tax returns and reports that are
or were required to be filed, have been filed, and all taxes, assessments and
other governmental charges have been paid in full, except those presently being
or to be contested by Borrower in good faith in the ordinary course of business
and for which adequate reserves have been provided. Lien Priority. Unless
otherwise previously disclosed to Lender in writing, Borrower has not entered
into or granted any Security Agreements, or permitted the filing or attachment
of any Security Interests on or affecting any of the Collateral directly or
Indirectly securing repayment of Borrower's Loan and Note, that would be prior
or that may in any way be superior to Lender's Security Interests and rights in
and to such Collateral. Binding Effect. This Agreement, the Note, all Security
Agreements (if any), and all Related Documents are binding upon the signers
thereof, as well as upon their successors, representatives and assigns, and are
legally enforceable in accordance with their respective terms. Main Street
Lending Program Certifications. The representations, warranties, and
certifications of Borrower in the Borrower Certifications and Covenants, all of
which are incorporated by reference herein as if fully set forth herein, are
true and correct in all respects, shall remain true and correct for so long as
the Loan is outstanding, and do not contain any untrue statement of material
fact or omit any material fact necessary to make the statements contained
therein misleading. AFFIRMATIVE COVENANTS. Borrower covenants and agrees with
Lender that, so long as this Agreement remains in effect, Borrower will: Notices
of Claims and Litigation. Promptly inform Lender in writing of (1) all material
adverse changes in Borrower's financial condition, and (2) all existing and all
threatened litigation, claims, investigations, administrative proceedings or
similar actions affecting Borrower or any Guarantor which could materially
affect the financial condition of Borrower or the financial condition of any
Guarantor. Flnanclal Records. Maintain its books and records in accordance with
GAAP, applied on a consistent basis, and permit Lender to examine and audit
Borrower's books and records at all reasonable times. Financial Statements.
Furnish Lender with the following: Additional Requirements. Quarterly Financial
Reporting. As soon as available, but in any event within 45 days after the end
of each fiscal quarter of the Borrower, the Borrower shall deliver to the Lender
financial reporting in a form and substance reasonably acceptable to the Lender
setting forth the financial information, and where applicable reasonably
detailed calculations of the required data, set forth in Exhibit "A" attached
hereto as at the end of such fiscal quarter of the Borrower, which financial
reporting and calculations, in each case, shall be true and accurate in all
material respects and, where applicable, present fairly in all material respects
the financial condition of the Borrower for the period covered thereby in
accordance with GAAP, consistently applied. Annual Financial Reporting. As soon
as available, but in any event within 120 days after the end of each fiscal year
of the Borrower, the Borrower shall deliver to the Lender financial reporting in
a form and substance reasonably acceptable to the Lender setting forth the
financial information, and where applicable reasonably detailed calculations of
the required data, set forth in Exhibit "A" attached hereto as at the end of
such fiscal year of the Borrower, which financial reporting and calculations, in
each case, shall be true and accurate in all material respects and, where
applicable, present fairly in all material respects the financial condition of
the Borrower for the period covered thereby in accordance with GAAP,
consistently applied. All financial reports required to be provided under this
Agreement shall be prepared in accordance with GAAP, applied on a consistent
basis, and certified by Borrower as being true and correct.



--------------------------------------------------------------------------------

[image00004.jpg]
CL Transaction No: NSB-3261606 BUSINESS LOAN AGREEMENT (Continued} Additional
Information. Furnish such additional Information and statements, as Lender may
request from time to time. Page3 Insurance. Maintain fire and other risk
insurance, public liability insurance, and such other insurance as Lender may
require with respect to Borrower"s properties and operations, in form, amounts,
coverages and with insurance companies acceptable to Lender. Borrower, upon
request of Lender, will deliver to Lender from time to time the policies or
certificates of insurance in form satisfactory to Lender, including stipulations
that coverages will not be cancelled or diminished without at least ten (1 0)
days prior written notice to Lender. Each insurance policy also shall include an
endorsement providing that coverage in favor of Lender will not be impaired in
any way by any act, omission or default of Borrower or any other person. In
connection with all policies covering assets in which Lender holds or is offered
a security Interest for the Loans, Borrower will provide Lender with such
lender"s loss payable or other endorsements as Lender may require. Insurance
Reports. Furnish to Lender, upon request of Lender, reports on each existing
insurance policy showing such Information as Lender may reasonably request,
including without limitation the following: (1) the name of the insurer; (2) the
risks insured; (3) the amount of the policy; (4) the properties insured; (5) the
then current property values on the basis of which Insurance has been obtained,
and the manner of determining those values; and (6) the expiration date of the
policy. In addition, upon request of Lender (however not more often than
annually), Borrower will have an independent appraiser satisfactory to Lender
determine, as applicable, the actual cash value or replacement cost of any
Collateral. The cost of such appraisal shall be paid by Borrower. Other
Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements. Loan Proceeds. Use all Loan proceeds solely for Borrower's
business operations, unless specifically consented to the contrary by Lender in
writing. Taxes, Charges and Liens. Pay and discharge when due all of its
indebtedness and obligations, including without limitation all assessments,
taxes, governmental charges, levies and liens, of every kind and nature, Imposed
upon Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower's properties, income, or profits. Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as (1) the legality of the same shall
be contested in good faith by appropriate proceedings, and (2) Borrower shall
have established on Borrower's books adequate reserves with respect to such
contested assessment, tax, charge, levy, lien, or claim in accordance with GAAP.
Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other Instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in writing of any default in connection with any
agreement. Operations. Maintain executive and management personnel with
substantially the same qualifications and experience as the present executive
and management personnel; provide written notice to Lender of any change in
executive and management personnel; conduct its business affairs in a reasonable
and prudent manner. Envlronmental Studies. Promptly conduct and complete, at
Borrower's expense, all such Investigations, studies, samplings and testings as
may be requested by Lender or any governmental authority relative to any
substance, or any waste or by-product of any substance defined as toxic or a
hazardous substance under applicable federal, state, or local law, rule,
regulation, order or directive, at or affecting any property or any facility
owned, leased or used by Borrower. Compliance with Governmental Requirements.
Comply with all laws, ordinances, and regulations, now or hereafter in effect,
of all governmental authorities applicable to the conduct of Borrower's
properties, businesses and operations, and to the use or occupancy of the
Collateral, including without limitation, the Americans With Disabilities Act.
Borrower may contest in good faith any such law, ordinance, or regulation and
withhold compliance during any proceeding, including appropriate appeals, so
long as Borrower has notified Lender in writing prior to doing so and so long
as, in Lender's sole opinion, Lender's Interests in the Collateral are not
jeopardized. Lender may require Borrower to post adequate security or a surety
bond, reasonably satisfactory to Lender, to protect Lender's interest.
Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
It may request, all at Borrower's expense. Environmental Compliance and Reports.
Borrower shall comply in all respects with any and all Environmental Laws; not
cause or permit to exist, as a result of an intentional or unintentional action
or omission on Borrower's part or on the part of any third party, on property
owned and/or occupied by Borrower, any environmental activity where damage may
result to the environment, unless such environmental activity is pursuant to and
in compliance with the conditions of a permit issued by the appropriate federal,
state or local governmental authorities; shall furnish to Lender promptly and in
any event within thirty (30) days after receipt thereof a copy of any notice,
summons, lien, citation, directive, letter or other communication from any
governmental agency or instrumentality concerning any intentional or
unintentional action or omission on Borrower's part in connection with any
environmental activity whether or not there is damage to the environment and/or
other natural resources. Additional Assurances. Make, execute and deliver to
Lender such promissory notes, mortgages, deeds of trust, security agreements,
assignments, financing statements, Instruments, documents and other agreements
as Lender or its attorneys may reasonably request to evidence and secure the
Loans and to perfect all Security Interests. Financial Statements. Furnish
Lender with such financial statements and any and all other information or
documentation related thereto at such frequencies and in such detail as Lender
may reasonably request. Tax Returns. Furnish Lender with such tax returns, or
extensions thereof, and any and all other information or documentation related
thereto at such frequencies and in such detail as Lender may reasonably request.
Guarantor Financial Statements. Borrower shall cause Guarantor to furnish Lender
with each Guarantor's financial statements, and any and all other information or
documentation related thereto, at such frequencies and in such detail as Lender
may reasonably request. Guarantor Tax Returns. Borrower shall cause Guarantor to
furnish Lender with each Guarantor's tax returns, or extensions thereof, and any
and all other Information or documentation related thereto, at such frequencies
and in such detail as Lender may reasonably request. Employee Retention.
Borrower should make commercially reasonable efforts to retain employees during
the term of the Loan. Specifically, Borrower should undertake good-faith efforts
to maintain payroll and maintain employees, in light of its capacities, the
economic environment, and the business need for labor.





--------------------------------------------------------------------------------

[image00005.jpg]
CL Transaction No: NSB-3261606 BUSINESS LOAN AGREEMENT (Continued) Page 4 Main
Street Lending Program Covenants. comply with all covenants of Borrower
contained in the Borrower Certifications and Covenants, all of which are
incorporated by reference herein as if fully set forth herein for so long as the
Loan is outstanding. Main Street Lending Program Certifications. Promptly inform
Lender in writing of any misrepresentation in, or any material breach of a
covenant contained in the Borrower Certifications and Covenants. RECOVERY OF
ADDITIONAL COSTS. If the imposition of or any change in any law, rule,
regulation, guideline, or generally accepted accounting principle, or the
Interpretation or application of any thereof by any court, administrative or
governmental authority, or standard-setting organization (including any request
or policy not having the force of law) shall impose, modify or make applicable
any taxes (except federal, state or local Income or franchise taxes Imposed on
Lender), reserve requirements, capital adequacy requirements or other
obligations which would (A) increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates, (B) reduce
the amounts payable to Lender under this Agreement or the Related Documents, or
(C) reduce the rate of return on Lender's capital as a consequence of Lender's
obligations with respect to the credit facilities to which this Agreement
relates, then Borrower agrees to pay Lender such additional amounts as will
compensate Lender therefor, within five (5) days after Lender's written demand
for such payment, which demand shall be accompanied by an explanation of such
imposition or charge and a calculation in reasonable detail of the additional
amounts payable by Borrower, which explanation and calculations shall be
conclusive in the absence of manifest error. LENDER'S EXPENDITURES. If any
action or proceeding is commenced that would materially affect Lender's Interest
in the Collateral or if Borrower falls to comply with any provision of this
Agreement or any Related Documents, including but not limited to Borrower's
failure to discharge or pay when due any amounts Borrower is required to
discharge or pay under this Agreement or any Related Documents, Lender on
Borrower's behalf may (but shall not be obligated to) take any action that
Lender deems appropriate, including but not limited to discharging or paying all
taxes, liens, security Interests, encumbrances and other claims, at any time
levied or placed on any Collateral and paying all costs for insuring,
maintaining and preserving any Collateral. All such expenditures incurred or
paid by Lender for such purposes will then bear Interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Borrower. All such expenses will become a part of the Indebtedness and, at
Lender's option, will (A) be payable on demand; (B) be added to the balance of
the Note and be apportioned among and be payable with any Installment payments
to become due during either (1) the term of any applicable insurance policy; or
(2) the remaining term of the Note; or (C) be treated as a balloon payment which
will be due and payable at the Note's maturity. NEGATIVE COVENANTS. Borrower
covenants and agrees with Lender that while this Agreement is in effect.
Borrower shall not, without the prior written consent of Lender: Indebtedness
and Liens. (1) Except for trade debt incurred in the normal course of business
and indebtedness to Lender contemplated by this Agreement, create, incur or
assume indebtedness for borrowed money, including capital leases, (2) sell,
transfer, mortgage, assign, pledge, lease, grant a security Interest in, or
encumber any of Borrower's assets (except as allowed as Permitted Liens), or (3)
sell with recourse any of Borrower's accounts, except to Lender. Additional
Flnanclal Restrictions. If the Loan is a Main Street Priority Loan Facility, the
Borrower shall not, nor shall it permit any subsidiary to, create, incur, assume
or suffer to exist any lien or security Interest upon any of its property,
assets or revenues, whether now owned or hereafter acquired, securing any debt
for borrowed money or any obligations evidenced by a bond, debenture, note, loan
agreement or other similar instrument, or any guarantee of the foregoing, other
than the following: (a) liens securing obligations under the Loan; (b) liens on
real property in connection with loans with respect to which substantially all
of the proceeds were used for acquisition, construction. fit- out, and/or
renovation of the property; (c) junior liens securing indebtedness approved by
Lender, in writing; or (d) liens on receivables assets and related assets
incurred in connection with a receivables facility, provided that such debt is
secured only by the newly acquired property. (e) without duplication of any of
the foregoing any liens permitted by Lender in writing or liens permitted under
the express terms of this Agreement or the Related Documents. Loan
Subordination. Notwithstanding anything to the contrary herein, the Loan shall
not be subordinated in terms of priority to any other loan or debt Instrument of
Borrower To the extent the terms of this "Additional Financial Restrictions"
subparagraph conflict with the "Indebtedness and Liens" subparagraph above, the
terms of this "Additional Financial Restrictions" paragraph shall control.
Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge or restructure as a legal entity (whether by
division or otherwise), consolidate with or acquire any other entity, change its
name, convert to another type of entity or redomesticate, dissolve or transfer
or sell Collateral out of the ordinary course of business, or (3) pay any
dividends on Borrower's stock (other than dividends payable in its stock),
provided, however that notwithstanding the foregoing, but only so long as no
Event of Default has occurred and is continuing or would result from the payment
of dividends, if Borrower is a "Subchapter S Corporation" (as defined in the
Internal Revenue Code of 1 986, as amended), Borrower may pay cash dividends on
its stock to its shareholders from time to time in amounts necessary to enable
the shareholders to pay Income taxes and make estimated income tax payments to
satisfy their liabilities under federal and state law which arise solely from
their status as Shareholders of a Subchapter S Corporation because of their
ownership of shares of Borrower's stock, or purchase or retire any of Borrower's
outstanding shares or alter or amend Borrower's capital structure. Loans,
Acquisitions and Guaranties. (1 ) Loan, Invest in or advance money or assets to
any other person, enterprise or entity, (2) purchase, create or acquire any
Interest in any other enterprise or entity, or (3) incur any obligation as
surety or guarantor other than in the ordinary course of business. Agreements.
Enter into any agreement containing any provisions which would be violated or
breached by the performance of Borrower's obligations under this Agreement or in
connection herewith. CESSATION OF ADVANCES. If Lender has made any commitment to
make any Loan to Borrower, whether under this Agreement or under any other
agreement, Lender shall have no obligation to make Loan Advances or to disburse
Loan proceeds if: (A) Borrower or any Guarantor is in default under the terms of
this Agreement or any of the Related Documents or any other agreement that
Borrower or any Guarantor has with Leder; (B) Borrower or any Guarantor dies,
becomes incompetent or becomes insolvent, files a petition in bankruptcy or
similar proceedings, or 1s adjudged a bankrupt; (C) there occurs a material
adverse change in Borrower's financial condition, in the financial condition of
any Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender. RIGHT OF SETOFF.
To the extent permitted by applicable law, Lender reserves a right of setoff in
all Borrower's accounts with Lender (whether



--------------------------------------------------------------------------------

[image00006.jpg]


CL Transaction No: NSB-3261 606 BUSINESS LOAN AGREEMENT (Continued} Page s
checking, savings, or some other account). This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future. However, this does not include any IRA or Keogh accounts, any trust
accounts for which setoff would be prohibited by law, or monies in any accounts
that were received pursuant to the federal Social Security Act, including,
without limitation, retirement and survivors' benefits, supplemental security
income benefits and disability insurance benefits. Borrower authorizes Lender,
to the extent permitted by applicable law, to charge or setoff all sums owing on
the Indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph. DEFAULT. Each of the
following shall constitute an Event of Default under this Agreement: Payment
Default. Borrower falls to make any payment when due under the Loan. Other
Defaults. Borrower falls to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default In Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents. False Statements. Any
warranty, representation or statement made or furnished to Lender by Borrower or
on Borrower's behalf under this Agreement or the Related Documents is false or
misleading in any material respect, either now or at the time made or furnished
or becomes false or misleading at any time thereafter. Insolvency. The
dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower. Defective Collaterallzation. This
Agreement or any of the Related Documents ceases to be in full force and effect
(including failure of any collateral document to create a valid and perfected
security Interest or lien) at any time and for any reason. Creditor or
Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings,
whether by judicial proceeding, self-help, repossession or any other method, by
any creditor of Borrower or by any governmental agency against any collateral
securing the Loan. This Includes a garnishment of any of Borrower's accounts,
including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower gives Lender written notice of the creditor or
forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute. Events
Affecting Guarantor. Any of the preceding events occurs with respect to any
Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness. Change In Ownership. Any change in ownership of
twenty-five percent {25%) or more of the common stock of Borrower. Adverse
Change. A material adverse change occurs in Borrower's financial condition, or
Lender believes the prospect of payment or performance of the Loan is impaired.
Right to Cure. If any default, other than a default on Indebtedness, is curable
and if Borrower or Granter, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, It may be cured if
Borrower or Granter, as the case may be, after Lender sends written notice to
Borrower or Granter, as the case may be, demanding cure of such default: (1 )
cure the default within ten (1 O) days; or (2) if the cure requires more than
ten (1 O) days, immediately initiate steps which Lender deems in Lender's sole
discretion to be sufficient to cure the default and thereafter continue and
complete all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical. Cross-Acceleration. The Borrower or any subsidiary
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness under the Loan and Related Documents) owing to the
Lender or any commonly controlled affiliate of the Lender, in each case beyond
the applicable grace period with respect thereto, if any; or (ii) the Borrower
or any subsidiary shall fail to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which failure to make a payment, default or other event described
in clause (i) or (ii) is to cause such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; that clause (II) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
Indebtedness; provided that, as used in this clause, the term "Indebtedness"
shall mean all debt for borrowed money and any obligations evidenced by a bond,
debenture, note, loan agreement or other similar instrument, and any guarantee
of any of the foregoing. Default In Favor of Lender. Any Guarantor, Borrower, or
any Granter defaults under any other loan, extension of credit, security
agreement, purchase or sales agreement, or any other agreement, in favor of
Lender or any affiliate of Lender, that may materially affect any of Guarantor's
or Borrowerts or any Grantor's property or any Guarantor's or Borrower's or any
Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents. Breach of Program
Certifications and Covenants. Any certification or covenant made or promised by
Borrower in connection with any documents or instruments delivered to Lender in
connection with the Program, including the Borrower Certifications and Covenants
executed in connection with the Loan, is false. misleading or breached, either
now or at any time thereafter. EFFECT OF AN EVENT OF DEFAULT. If any Event of
Default shall occur, except where otherwise provided in this Agreement or the
Related Documents, all commitments and obligations of Lender under this
Agreement or the Related Documents or any other agreement immediately will
terminate (including any obligation to make further Loan Advances or
disbursements), and, at Lender's option, all Indebtedness immediately will
become due and payable, all without notice of any kind to Borrower, except that
in the case of an Event of Default of the type described in the "Insolvency"
subsection above, such acceleration shall be automatic and not optional. In
addition, Lender shall have all the rights and remedies provided in the Related
Documents or available at law, in equity, or otherwise. Except as may be
prohibited by applicable law, all of Lender's rights and remedies shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Borrower or of any Grantor shall not affect Lender's right to declare a default
and to exercise its rights and remedies.



--------------------------------------------------------------------------------

[image00007.jpg]
CL Transaction No: NSB-3261606 BUSINESS LOAN AGREEMENT (Continued) Page 6 WAIVER
OF DEFENSES AND RELEASE OF CLAIMS. The undersigned hereby (i) represents that
neither the undersigned nor any affiliate or principal of the undersigned has
any defenses to or setoffs against any Indebtedness or other obligations owing
by the undersigned, or by the undersigned's affiliates or principals, to Lender
or Lender's affiliates (the "Obligations"), nor any claims against Lender or
Lender"s affiliates for any matter whatsoever, related or unrelated to the
Obligations, and (Ii) releases Lender and Lender's affiliates, officers,
directors, employees and agents from all claims, causes of action, and costs, In
law or equity, known or unknown, whether or not matured or contingent, existing
as of the date hereof that the undersigned has or may have by reason of any
matter of any conceivable kind or character whatsoever, related or unrelated to
the Obligations, Including the subject matter of this Agreement. The foregoing
release does not apply, however, to claims for future performance of express
contractual obligations that mature after the date hereof that are owing to the
undersigned by Lender or Lender's affiliates. As used in this paragraph, the
word "undersigned" does not include Lender or any individual signing on behalf
of Lender. The undersigned acknowledges that Lender has been induced to enter
into or continue the Obligations by, among other things, the waivers and
releases in this paragraph. REPORTING NEGATIVE INFORMATION. We (Lender) may
report information about your (Borrower's) accot bureaus. Late payments, missed
payments, or other defaults on your account may be reflected in your credit
report. (Initial Here  ). DISPUTE RESOLUTION PROVISION. This Dispute Resolution
Provision contains a jury waiver, a class action waiver, and an arbitration
clause (or judicial reference agreement, as applicable), set out In four
Sections. READ IT CAREFULLY. SECTION 1 . GENERAL PROVISIONS GOVERNING ALL
DISPUTES. 1.1 PRIOR DISPUTE RESOLUTION AGREEMENTS SUPERSEDED. This Dispute
Resolution Provision shall supersede and replace any prior "Jury Waiver,"
"Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties. 1.2 "DISPUTE" defined. As used herein, the word "Dispute"
includes, without limitation, any claim by either party against the other party
related to this Agreement, any Related Document, and the Loan evidenced hereby.
In addition, "Dispute" also Includes any claim by either party against the other
party regardjng any other agreement or busjness relaUonshjp between any of them,
whether or not related to the Loan or other subject matter of thjs Agreement.
"Dispute" includes, but is not limited to, matters arising from or relating to a
deposit account, an application for or denial of credit, warranties and
representations made by a party, the adequacy of a party's disclosures,
enforcement of any and all of the obligations a party hereto may have to another
party, compliance with applicable laws and/or regulations, performance or
services provided under any agreement by a party, including without limitation
disputes based on or arising from any alleged tort or matters involving the
employees, officers, agents, affiliates, or assigns of a party hereto. If a
third party is a party to a Dispute (such as a credit reporting agency, merchant
accepting a credit card, junior lienholder or title company), each party hereto
agrees to consent to including that third party in any arbitration or judicial
reference proceeding for resolving the Dispute with that party. 1.3 Jury Trial
Waiver. Each party waives their respective rights to a trial before a jury ia
connection with any Dispute, and all Qisrulte.s shall be resolved by a judge
sjttjnq wjthout a jury If a court determines that this jury trial waiver is not
enforceable for any reason, then at any time prior to trial of the Dispute, but
not later than 30 days after entry of the order determining this provision Is
unenforceable, any party shall be entitled to move the court for an order, as
applicable: (A) compelling arbitration and staying or dismissing such litigation
pending arbitration ("Arbitration Order'') under Section 2 hereof, or (B)
staying such litigation and compelling judicial reference under Section 3
hereof. 1 .4 CLASS ACTION WAIVER. If permitted by applicable law, each party
wajyes the rjght to litigate In court or an arbjtratjon proceedjng any pjspute
as a class actjon, either as a member of a class or as a representative or to
act as a private attorney general, 1.5 SURVIVAL. This Dispute Resolution
Provision shall survive any termination, amendment or expiration of this
Agreement, or any other relationship between the parties. SECTION 2. Arbitration
IF JURY WAIVER UNENFORCEABLE (EXCEPT CALIFORNIA). If (but only if) a state or
federal court located outside the state of California determines for any reason
that the jury trial waiver in this Dispute Resolution Provision is not
enforceable with respect to a Dispute, then any party hereto may require that
said Dispute be resolved by binding arbitration pursuant to this Section 2
before a single arbitrator. An arbitrator shall have no authority to determine
matters (i) regarding the validity, enforceability, meaning, or scope of this
Dispute Resolution Provision, or (ii) class action claims brought by either
party as a class representative on behalf of others and claims by a class
representative on either party's behalf as a class member, which matters may be
determined only by a court without a jury. By agreejng to arbitrate a pjspute
each party gjves up any rjght that party may have to a jury trjaJ. as well as
other rjghts that party would have In court that are not available or are more
ljmjted io arbjtratlon such as the rights to djscovery and to appeal Arbitration
shall be commenced by filing a petition with, and in accordance with the
applicable arbitration rules of, National Arbitration Forum ("NAF") or Judicial
Arbitration and Mediation Service, Inc. ("JAMS") ("Administrator") as selected
by the initiating party. However, if the parties agree, arbitration may be
commenced by appointment of a licensed attorney who is selected by the parties
and who agrees to conduct the arbitration without an Administrator. If NAF and
JAMS both decline to administer arbitration of the Dispute, and if the parties
are unable to mutually agree upon a licensed attorney to act as arbitrator with
an Administrator, then either party may file a lawsuit (in a court of
appropriate venue outside the state of California) and move for an Arbitration
Order. The arbitrator, howsoever appointed, shall have expertise in the subject
matter of the Dispute. Venue for the arbitration proceeding shall be at a
location determined by mutual agreement of the parties or, if no agreement, in
the city and state where Lender or Bank is headquartered. The arbitrator shall
apply the law of the state specified in the agreement giving rise to the
Dispute. After entry of an Arbitration Order, the non-moving party shall
commence arbitration. The moving party shall, at its discretion, also be
entitled to commence arbitration but is under no obligation to do so, and the
moving party shall not in any way be adversely prejudiced by electing not to
commence arbitration. The arbitrator: (i) will hear and rule on appropriate
dispositive motions for judgment on the pleadings, for failure to state a claim,
or for full or partial summary judgment; (ii) will render a decision and any
award applying applicable law; (iii) will give effect to any limitations period
in determining any Dispute or defense; (iv) shall enforce the doctrines of
compulsory counterclaim, res judicata, and collateral estoppel, if applicable;
(v) with regard to motions and the arbitration hearing, shall apply rules of
evidence governing civil cases; and (vi) will apply the law of the state
specified in the agreement giving rise to the Dispute. Filing of a petition for
arbitration shall not prevent any party from (i) seeking and obtaining from a
court of competent jurisdiction (notwithstanding ongoing arbitration)
provisional or ancillary remedies including but not limited to injunctive
relief, property preservation orders, foreclosure, eviction, attachment,
replevin, garnishment, and/or the appointment of a receiver, (ii) pursuing
non-judicial foreclosure, or (iii) availing itself of any self-help remedies
such as setoff and repossession. The exercise of such rights shall not
constitute a waiver of the right to submit any Dispute to arbitration. Judgment
upon an arbitration award may be entered in any court having jurisdiction except
that, if the arbitration award exceeds $4,000,000, any party shall be entitled
to a de novo appeal of the award before a panel of three arbitrators. To allow
for such appeal, if the award (including Administrator, arbitrator, and
attorney's fees and costs) exceeds $4,000,000, the arbitrator will issue a
written, reasoned decision supporting the award, including a statement of
authority and its application to the Dispute. A request for de novo appeal must
be filed with the arbitrator



--------------------------------------------------------------------------------

[image00008.jpg]
CL Transaction No : NSB-3261606 BUSINESS LOAN AGREEMENT {Continued) Page 7
within 30 days following the date of the arbitration award; if such a request is
not made within that time period, the arbitration decision shall become final
and binding. On appeal, the arbitrators shall review the award de novo, meaning
that they shall reach their own findings of fact and conclusions of law rather
than deferring in any manner to the original arbitrator. Appeal of an
arbitration award shall be pursuant to the rules of the Administrator or, if the
Administrator has no such rules, then the JAMS arbitration appellate rules shall
apply. Arbitration under this provision concerns a transaction involving
Interstate commerce and shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq. If the terms of this Section 2 vary from the Administrator's
rules, this Section 2 shall control. SECTION 3. JUDICIAL REFERENCE IF JURY
WAIVER UNENFORCEABLE (CALIFORNIA ONLY). If {but only if) a Dispute is flied in a
state or federal court located within the state of California, and said court
determines for any reason that the jury trial waiver in this Dispute Resolution
Provision is not enforceable with respect to that Dispute, then any party hereto
may require that Dispute be resolved by judicial reference in accordance with
California Code of Civil Procedure, Sections 638, . including without limitation
whether the Dispute is subject to a judicial reference proceeding. By agreeing
to resolve Disputes by Judicial reference each party is giving up any right that
party may have to a Jury trial The referee shall be a retired judge, agreed upon
by the parties, from either the American Arbitration Association {AAA) or
Judicial Arbitration and Mediation Service, Inc. (JAMS). If the parties cannot
agree on the referee, the party who initially selected the reference procedure
shall request a panel of ten retired judges from either AAA or JAMS, and the
court shall select the referee from that panel. (If AAA and JAMS are unavailable
to provide this service, the court may select a referee by such other procedures
as are used by that court.) The referee shall be appointed to sit with all of
the powers provided by law, including the power to hear and determine any or all
of the issues in the proceeding, whether of fact or of l aw, and to report a
statement of decision. The parties agree that time is of the essence in
conducting the judicial reference proceeding set forth herein. The costs of the
judicial reference proceeding, including the fee for the court reporter, shall
be borne equally by the parties as the costs are incurred, unless otherwise
awarded by the referee. The referee shall hear all pre-trial and post-trial
matters {including without limitation requests for equitable relief), prepare a
statement of decision with written findings of fact and conclusions of l aw, and
apportion costs as appropriate. The referee shall be empowered to enter
equitable relief as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that are binding on the parties and rule on any
motion that would be authorized in a trial, including without limitation motions
for summary adjudication. Only for this Section 3, "Dispute" includes matters
regarding the validity, enforceability, meaning, or scope of this section, and
(ii) class action claims brought by ejther party as a class representatjye on
behalf of others and ciajms by a c1ass representative on ejther party's behalf
as a class member. Judgment upon the award shall be entered in the court in
which such proceeding was commenced and all parties shall have full rights of
appeal. This provision will not be deemed to limit or constrain Bank or Lender's
right of offset, to obtain provisional or ancillary remedies, to lnterplead
funds in the event of a dispute, to exercise any security Interest or lien Bank
or Lender may hold in property or to comply with legal process involving
accounts or other property held by Bank or Lender. Nothing herein shall preclude
a party from moving (prior to the court ordering judicial reference) to dismiss,
stay or transfer the suit to a forum outside California on grounds that
California is an improper, inconvenient or less suitable venue. If such motion
is granted, this Section 3 shall not apply to any proceedings in the new forum.
This Section 3 may be Invoked only with regard to Disputes flled in state or
federal courts located in the State of California. In no event shall the
provisions in this Section 3 diminish the force or effect of any venue selection
or jurisdiction provision in this Agreement or any Related Document. SECTION 4.
Reliance. Each party (i) certifies th at no one has represented to such party
that the other party would not seek to enforce a jury waiver, class action
waiver, arbitration provision or judicial reference provision in the event of
suit, and (ii) acknowledges that It and the other party have been Induced to
enter into this Agreement by, among other things, material reliance upon the
mutual waivers, agreements, and certifications in the four Sections of this
DISPUTE RESOLUTION PROVISION. COLLATERAL APPRAISALS. During the term of the
Loan, Lender may obtain one or more appraisals of any real or personal property
constituting Collateral for the Loan: (a) If any applicable l aw, rule,
regulation, regulator recommendation or audit standard requires or encourages
Lender to obtain an appraisal, or (b) Lender believes that an event of default
has occurred under the Loan Documents, or (c) Lender reasonably believes
conditions exist that, with the passage of time and giving any required notice,
will constitute an event of default under the Loan Documents. Borrower shall
reimburse Lender for the cost of such appraisals {but not more than one per
calendar year), and Lender may in its discretion charge that reimbursement to
any credit facility outstanding with Borrower. Appraisals under this section
will be ordered, reviewed and accepted by Lender from an appraiser (and in a
form and substance) satisfactory to Lender in its sole discretion. Borrower
shall cooperate in the conduct of the appraisal, including but not limited to
granting the appraiser access to the real property and providing the appraiser
with all records or information requested in connection therewith. UNLAWFUL USE
MARIJUANA, CONTROLLED SUBSTANCES AND PROHIBITED ACTIVITIES. The undersigned
shall not use, occupy, or permit the use or occupancy of any Property or
Collateral by the undersigned or any lessee, tenant, licensee, permitee, agent,
or any other person in any manner that would be a violation of any applicable
federal, state or local law or regulation, regardless of whether such use or
occupancy is lawful under any conflicting law, including without limitation any
l aw relating to the use, sale, possession, cultivation, manufacture,
distribution or marketing of any controlled substances or other contraband
{whether for commercial, medical, or personal purposes), or any l aw relating to
the use or distribution of marijuana (collectively, "Prohibited Activities").
Any lease, license, sublease or other agreement for use, occupancy or possession
of any Property or Collateral {collectively a "lease") with any third person
("lessee") shall expressly prohibit the lessee from engaging or permitting
others to engage in any Prohibited Activities. The undersigned shall upon demand
provide Lender with a written statement setting forth its compliance with this
section and stating whether any Prohibited Activities are or may be occurring
in, on or around the Property or Collateral. If the undersigned becomes aware
that any lessee is likely engaged in any Prohibited Activities, The undersigned
shall, in compliance with applicable l aw, terminate the applicable lease and
take all actions permitted by l aw to discontinue such activities. The
undersigned shall keep Lender fully advised of its actions and plans to comply
with this section and to prevent Prohibited Activities. This section is a
material consideration and inducement upon which Lender relies in extending
credit and other financial accommodations to the undersigned. Failure by the
undersigned to comply with this section shall constitute a material non-curable
Event of Default. Notwithstanding anything in this agreement, the Note or
Related Documents regarding rights to cure Events of Default, Lender is entitled
upon breach of this section to immediately exercise any and all remedies under
this agreement, the Note the Related Documents, and by l aw. In addition and not
by way of limitation, the undersigned shall Indemnify, defend and hold Lender
harmless from and against any loss, claim, damage, liability, fine, penalty,
cost or expense (including attorneys' fees and expenses) arising from, out of or
related to any Prohibited Activities at or on the Property or Collateral,
Prohibited Activities by the undersigned or any lessee of the Property or
Collateral, or the undersigned's breach, violation, or failure to enforce or
comply with any of the covenants set forth in this section. This indemnity
includes, without limitation any claim by any governmental entity or agency, any
lessee, or any third person, including any governmental action for seizure or
forfeiture of any Property or Collateral (with or without compensation to
Lender, and whether or not Property or Collateral is taken free of or subject to
Lender's lien or security interest). As used in this section, the word
"undersigned" does not include Lender or any individual signing on behalf of
Lender. DOCUMENT IMAGING. Lender shall be entitled, in its sole discretion, to
image or make copies of all or any selection of the agreements, Instruments,
documents, and items and records governing, arising from or relating to any of
Borrower's loans, including, without limitation, this



--------------------------------------------------------------------------------

[image00009.jpg]


CL Transaction No: NSB-3261606 BUSINESS LOAN AGREEMENT (Continued) Page 8
document and the Related Documents, and Lender may destroy or archive the paper
originals. The parties hereto (i) waive any right to Insist or require that
Lender produce paper originals, (ii) agree that such images shall be accorded
the same force and effect as the paper originals, (iii) agree that Lender is
entitled to use such images in lieu of destroyed or archived originals for any
purpose, including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, or other imaged copy of this document or any Related Document shall be
deemed to be of the same force and effect as the original manually executed
document. BENEFICIAL OWNERSHIP. Borrower agrees to promptly notify Lender (A) of
any change in direct or indirect ownership Interests in the Borrower as reported
in any beneficial ownership certification provided to Lender in connection with
the execution of this Agreement or the Loan (the "Certification"), or (B) if the
individual with significant managerial responsibility Identified in the
Certification ceases to have that responsibility or if the Information reported
about that individual changes. Borrower hereby agrees to provide such
Information and documentation as Lender may request during the term of the Loan
to confirm or update the continued accuracy of the any Information provided in
connection with the foregoing. MANDATORY PREPAYMENT. Notwithstanding anything to
the contrary herein, if, on any date (such date, a "Trjgger pate"), the Board of
Governors of the Federal Reserve System or a designee thereof has, after
consultation with Lender, notified Lender in writing that the Borrower has
materially breached, made a material misrepresentation with respect to or
otherwise failed to comply with certifications in Section 2 (CARES Act Borrower
Eligibility Certifications and Covenants) or Section 3 (FAA and Regulation A
Borrower Eligibility Certifications) of the Borrower Certifications and
Covenants executed in connection with the Loan in any material respect or that
any such certification has failed to be true and correct in any material
respect, Lender shall promptly so notify the Borrower and the Borrower shall, no
later than two (2) business days after such Trigger Date, prepay the Loan in
full, along with any accrued and unpaid Interest thereon. MAIN STREET PRIORITY
LOAN FACILITY. The Loan made by Lender hereunder is a Main Street Priority Loan
Facility (sometimes herein referred to as the "Facility" or the "Loan") which
has been authorized under section 13(3) of the Federal Reserve Act (the " FAA")
in connection with Section 4027 of the Coronavirus Aid, Relief ,and Economic
Security Act (the °CARES Act"). Under the Main Street Facility, the Federal
Reserve Bank of Boston (the "Reserve Bank"), acting under the direction of the
Board of Governors of the Federal Reserve System (together with the twelve
Federal Reserve Banks, the "Federal Reserve"), as committed to lend to a special
purpose vehicle, MS Facilities, LLC, a Delaware limited liability company, or
any other special purpose vehicle established by the Reserve Bank in connection
with the Main Street Lending Program for the purpose of purchasing participation
Interests in loans (the "SPV"), on a recourse basis. The SPV will purchase 95
percent participation Interests in certain eligible loans made by eligible
lenders to eligible borrowers, and which may include the Loan from Lender to
Borrower. The Reserve Bank has promulgated certain rules and/or requirements
applicable to each Facility. In the event that there exists a conflict between
any term, condition, or provision contained within this Agreement and the
Related Documents, and any term, condition, or provision contained within the
Program documents, including the Borrower Certifications and Covenants executed
in connection with the Loan, the term, condition, or provision within the
Program documents shall control for all purposes. REPLACEMENT DEFINITION OF
"LOAN". The defined term "Loan" as defined in the DEFINITIONS paragraph of this
Agreement, shall be replaced in its entirety with the following: The word "Loan"
means the loan and financial accommodation from Lender to Borrower evidenced by
the Note. ADDITIONAL MAIN STREET LENDING PROGRAM DEFINITIONS. The following
capitalized words and terms shall have the following meanings when used in this
Agreement. Unless specifically stated to the contrary, all references to dollar
amounts shall mean amounts in lawful money of the United States of America.
Words and terms used in the singular shall Include the plural, and the plural
shall include the singular, as the context may require. Words and terms not
otherwise defined in this Agreement shall have the meanings attributed to such
terms in the Uniform Commercial Code. Accounting words and terms not otherwise
defined in this Agreement shall have the meanings assigned to them in accordance
with generally accepted accounting principles as in effect on the date of this
Agreement: Additional Definitions. The following terms used in this Agreement
are defined under the paragraph of this Agreement titled "MAIN STREET PRIORITY
LOAN FACILITY'': CARES Act; Facility; FAA; Reserve Bank and SPV. Assignment. The
word "Assignmenr means the Assignment in Blank in the form to be executed by
Lender, as assignor, an Eligible Lender (as defined by the Main Street Loan
Program), as assignee, and consented to by the Borrower. Borrower Certifications
and Covenants. The words " Borrower Certifications and Covenants" means that
certain Main Street Priority Loan Facility Form of Borrower Certifications and
Covenants, executed by Borrower's principal executive officer or principal
financial officer, or other authorized officer performing similar functions of
Borrower, on behalf of Borrower and delivered to the SPV. Co-Lender Agreement.
The words "Co-Lender Agreement" means the Co-Lender Agreement (consisting of
both the Co-Lender Agreement under the Main Street Lending Program - Transaction
Specific Terms and the accompanying Standard Terms and Conditions for Co-Lender
Agreement under the Main Street Lending Program) entered Into between Lander and
the SPV. Distributions. The word "Distributions" means any dividend or other
distribution, or similar payment, direct or indirect, for any reason on account
of any shares (or equivalent) of any class of equity interests of Borrower now
or hereafter outstanding. Lender Certifications and Covenants. The words "Lender
Certifications and Covenants" means that certain Main Street Priority Loan
Facility Form of Lender Transaction Specific Certifications and Covenants,
executed on behalf of Lender and delivered to the SPV. Main Street Lending
Program. The words "Main Street Lending Program" means the main street loan
program established by the Board of Governors of the Federal Reserve System
pursuant to the authorization of Section 13(3) of the FAA. Tax Distributions.
The words 'Tax Distributions" means Distributions which are necessary so that
the members or other beneficial owners of Borrower may pay their federal and
state income taxes relating their ownership Interest in Borrower, as determined
in Lender's reasonable discretion. MISCELLANEOUS PROVISIONS. The following
miscellaneous provisions are a part of this Agreement: Amendments. This
Agreement, together with any Related Documents, constitutes the entire
understanding and agreement of the parties as to the matters set forth in this
Agreement. No alteration of or amendment to this Agreement shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment. Attorneys' Fees; Expenses. Borrower
agrees to pay upon demand all of Lender's costs and expenses, including Lender's
attorneys' fees and Lender's legal expenses, incurred in connection with the
enforcement of this Agreement. Lender may hire or pay someone else to help
enforce this Agreement, and Borrower shall pay the costs and expenses of such
enforcement. Costs and expenses include Lender's attorneys' fees and legal
expenses whether or not there is a lawsuit, including attorneys' fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or Injunction), appeals, and any anticipated post-judgment
collection services. Borrower also shall pay all court costs and such additional
fees as may be directed by the court. Caption Headings. Caption headings in this
Agreement are for convenience purposes only and are not to be used to Interpret
or define the provisions of this Agreement.



--------------------------------------------------------------------------------

[image00010.jpg]


CL Transaction No: NSB-3261606 BUSINESS LOAN AGREEMENT (Continued) Page 9
Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal clai ms or defenses that Borrower may have against
Lender. Governing Law. This Agreement will be governed by federal law applicable
to Lender and, to the extent not preempted by federal law, the laws of the State
of Nevada without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender In the State of Nevada. Choice of Venue. If there is a
juitwer agrees upon Lender's request to submit to the jurisdiction of the courts
of Clark County, State of Nevada. (Initial Here  No Waiver by Lender. Lender
shall not be deemed to have waived any rights under this Agreement unless such
waiver is given in writing and signed by Lender. No delay or omission on the
part of Lender in exercising any right shall operate as a waiver of such right
or any other right. A waiver by Lender of a provision of this Agreement shall
not prejudice or constitute a waiver of Lender's right otherwise to demand
strict compliance with that provision or any other provision of this Agreement.
No prior waiver by Lender, nor any course of dealing between Lender and
Borrower, or between Lender and any Grantor, shall constitute a waiver of any of
Lender's rights or of any of Borrower's or any Grantor's obligations as to any
future transactions. Whenever the consent of Lender is required under this
Agreement, the granting of such consent by Lender in any instance shall not
constitute continuing consent to subsequent instances where such consent is
required and in all cases such consent may be granted or withheld in the sole
discretion of Lender. Notices. Any notice required to be given under this
Agreement shall be given in writing, and shall be effective when actually
delivered, when actually received by telefacsimile (unless otherwise required by
law), when deposited with a nationally recognized overnight courier, or, if
mailed, when deposited in the United States mail, as first class, certified or
registered mail postage prepaid, directed to the addresses shown near the
beginning of this Agreement. Any party may change its address for notices under
this Agreement by giving formal written notice to the other parties, specifying
that the purpose of the notice is to change the party's address. For notice
purposes, Borrower agrees to keep Lender informed at all times of Borrower's
current address. Unless otherwise provided or required by law, if there is more
than one Borrower, any notice given by Lender to any Borrower is deemed to be
notice given to all Borrowers. Severablllty. If a court of competent
jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, that finding shall not make the offending
provision illegal, invalid, or unenforceable as to any other circumstance. If
feasible, the offending provision shall be considered modified so that it
becomes legal, valid and enforceable. If the offending provision cannot be so
modified, it shall be considered deleted from this Agreement. Unless otherwise
required by law, the illegality, invalidity, or unenforceability of any
provision of this Agreement shall not affect the legality, validity or
enforceability of any other provision of this Agreement. Subsidiaries and
Affiliates of Borrower. To the extent the context of any provisions of this
Agreement makes it appropriate, including without limitation any representation,
warranty or covenant, the word "Borrower" as used in this Agreement shall
include all of Borrower's subsidiaries and affiliates. Notwithstanding the
foregoing however, under no circumstances shall this Agreement be construed to
require Lender to make any Loan or other financial accommodation to any of
Borrower's subsidiaries or affiliates. Successors and Assigns. All covenants and
agreements by or on behalf of Borrower contained in this Agreement or any
Related Documents shall bind Borrower's successors and assigns and shall inure
to the benefit of Lender and its successors and assigns. Borrower shall not,
however, have the right to assign Borrower's rights under this Agreement or any
interest therein, without the prior written consent of Lender. Survival of
Representations and Warranties. Borrower understands and agrees that in making
the Loan, Lender is relying on all representations, warranties, and covenants
made by Borrower in this Agreement or in any certificate or other instrument
delivered by Borrower to Lender under this Agreement or the Related Documents.
Borrower further agrees that regardless of any investigation made by Lender, all
such representations, warranties and covenants will survive the making of the
Loan and delivery to Lender of the Related Documents, shall be continuing in
nature, and shall remain in full force and effect until such time as Borrower's
Indebtedness shall be paid in full, or until this Agreement shall be terminated
in the manner provided above, whichever is the last to occur. Time Is of the
Essence. Time is of the essence in the performance of this Agreement. Originally
Executed Documents. As an express condition to Lender making the Loan and any
Loan advance(s) to Borrower based upon Lender's receipt of fully-executed imaged
copies of the Loan Documents, Borrower shall deliver to Lender fully-executed
Loan documents with original hand-written signatures (i.e .. wet signatures) of
all Loan Parties on or before 30 days from the date of this Agreement, and
Borrower's failure to do so on or before such date shall constitute an Event of
Default under this Agreement and the Related Documents. Notwithstanding the
foregoing, Borrower and Lender agree that the this Agreement and the Related
Documents may be signed and transmitted by electronic mail of a .PDF document
and thereafter maintained in imaged or electronic form, and that such imaged or
electronic record shall be valid and effective to bind the party so signing as a
paper copy bearing such party's hand-written signature. Borrower and Lender
further agree that the signatures appearing on this Agreement and the Related
Documents (whether in imaged, e-signed or other electronic format) shall be
treated, for purpose of validity, enforceability and admissibility, the same as
hand-written signatures. This Agreement and the Related Documents may be
executed in one or more counterparts, each of which shall be an original, and
all of which together shall constitute a single instrument. Distributions.
Borrower shall not (i) make any Distribution during the term of this Agreement
or incur any obligation (contingent or otherwise) to do so, nor (ii) make any
Distribution on account of any shares, membership interests or equivalent equity
interests of Borrower during the twelve (12) consecutive month period after
which the Loan is no longer outstanding or incur any obligation (contingent or
otherwise) to do so, except that, to the extent not prohibited or otherwise
restricted by Section 2.0 of the Borrower Certificates and Covenants or the
capital distribution restrictions applicable under Section 4003(c)(3)(A)(ii) of
the CARES Act, Borrower may make Tax Distributions, if applicable. Compensation.
To the extent not prohibited or otherwise restricted by Section 2.D of the
Borrower Certificates and Covenants or the capital distribution restrictions
applicable under Section 4003(c)(3)(A)(ii) of the CARES Act, Borrower may pay
reasonable and customary compensation and benefits to its officers and employees
in the ordinary course of business.



--------------------------------------------------------------------------------

[image00011.jpg]


CL Transaction No : NSB-3261606 BUSINESS LOAN AGREEMENT {Continued} Page 10
Confllcts with Borrower Certifications and Covenants. It is the intent of the
parties that Borrower shall at all times be in compliance with the Borrower
Certifications and Covenants. In the event and to the extent this Agreement or
any Related Document provides that Borrower may take or fail to take some action
which is contrary to the Borrower Certifications and Covenants, the contrary
provision in this Agreement or the Related Document shall be superseded by the
relevant provision of the Borrower Certifications and Covenants and shall be
Interpreted in a manner so at to ensure Borrower is in compliance with the
Borrower Certifications and Covenants. To the extent (i) any term or condition
in this Agreement or any Related Document is more restrictive as to the Borrower
than any similar term or condition in the Borrower Certifications and Covenants,
or (II) any term or condition in the Borrower Certifications and Covenants is
more restrictive as to the Borrower than any similar term or condition in this
Agreement or any Related Document, then in either case the more restrictive term
and condition shall apply. DEFINITIONS. The following capitalized words and
terms shall have the following meanings when used in this Agreement. Unless
specifically stated to the contrary, all references to dollar amounts shall mean
amounts in lawful money of the United States of America. Words and terms used in
the singular shall include the plural, and the plural shall include the
singular, as the context may require. Words and terms not otherwise defined in
this Agreement shall have the meanings attributed to such terms in the Uniform
Commercial Code. Accounting words and terms not otherwise defined in this
Agreement shall have the meanings assigned to them in accordance with generally
accepted accounting principles as in effect on the date of this Agreement:
Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement. Agreement. The
word "Agreement" means this Business Loan Agreement, as this Business Loan
Agreement may be amended or modified from time to time, together with all
exhibits and schedules attached to this Business Loan Agreement from time to
time. Borrower. The word "Borrower" means Galaxy Gaming, Inc. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
Collateral,. The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.
Environmental Laws. The words "Environmental L aws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601 , et seq. ("CERCLA"), the Supertund
Amendments and Reauthorization Act of 1 986, Pub. L. No. 99-499 ("SARA"), the
Hazardous Materials Transportation Act. 49 U.S.C. Section 1801, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or
other applicable state or federal laws, rules, or regulations adopted pursuant
thereto. Event of Default. The words "Event of Default" mean any of the events
of default set forth in this Agreement in the default section of this Agreement.
GAAP. The word "GAAP" means generally accepted accounting principles. Grantor.
The word "Grantor" means each and all of the persons or entities granting a
Security Interest in any Collateral for the Loan, including without limitation
all Borrowers granting such a Security Interest. Guarantor. The word
11Guarantor" means any guarantor, surety, or accommodation party of any or all
of the Loan. Guaranty. The word "Guaranty" means the guaranty from Guarantor to
Lender, including without limitation a guaranty of all or part of the Note.
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or Infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and Include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos. Indebtedness. The word "Indebtedness" means the
indebtedness evidenced by the Note or Related Documents, including all principal
and Interest together with all other indebtedness and costs and expenses for
which Borrower is responsible under this Agreement or under any of the Related
Documents. Lender. The word "Lender" means Zions Bancorporation, N.A. dba Nevada
State Bank, its successors and assigns. Loan. The word "Loan" means any and all
loans and financial accommodations from Lender to Borrower whether now or
hereafter existing, and however evidenced, including without limitation those
loans and financial accommodations described herein or described on any exhibit
or schedule attached to this Agreement from time to time. Note. The word "Note"
means the Note dated October 26, 2020 and executed by Galaxy Gaming, Inc. in the
principal amount of $4,000,000.00, together with all renewals of, extensions of,
modifications of, refinancings of, consolidations of, and substitutions for the
note or credit agreement. Permitted Liens. The words "Permitted Liens" mean (1 )
liens and security interests securing Indebtedness owed by Borrower to Lender;
(2) liens for taxes, assessments, or similar charges either not yet due or being
contested in good faith; (3) liens of materialmen, mechanics, warehousemen, or
carriers, or other like liens arising in the ordinary course of business and
securing obligations which are not yet delinquent; (4) purchase money liens or
purchase money security Interests upon or in any property acquired or held by
Borrower in the ordinary course of business to secure indebtedness outstanding
on the date of this Agreement or permitted to be incurred under the paragraph of
this Agreement titled "Indebtedness and Liens"; (5) liens and security Interests
which, as of the date of this Agreement, have been disclosed to and approved by
the Lender in writing; and (6) those liens and security interests which in the
aggregate constitute an immaterial and Insignificant monetary amount with
respect to the net value of Borrower's assets. Related Documents. The words
"Related Documents" mean all promissory notes, credit agreements, loan
agreements, environmental agreements, guaranties, security agreements,
mortgages, deeds of trust, security deeds, collateral mortgages, and all other
Instruments, agreements and documents, whether now or hereafter existing,
executed in connection with the Loan. Security Agreement. The words "Security
Agreement" mean and include without limitation any agreements, promises,
covenants,



--------------------------------------------------------------------------------

[image00012.jpg]




CL Transaction No: NSB-3261606 BUSINESS LOAN AGREEMENT (Continued) Page 1 1
arrangements, understandings or other agreements, whether created by law,
contract, or otherwise, evidencing, governing, representing, or creating a
Security Interest. Security Interest. The words "Security Interest" mean,
without limitation, any and all types of collateral security, present and
future, whether in the form of a lien, charge, encumbrance, mortgage, deed of
trust, security deed, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien or title retention contract, lease or
consignment intended as a security device, or any other security or lien
interest whatsoever whether created by law, contract, or otherwise. BORROWER
ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND
BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED OCTOBER 26,
2020. BORROWER: LENDER: ZIONS BANCORPORATION, N.A. DBA NEVADA STATE BANK
By:.-------------- Authorized Signer LasetPro, Ve,, 202.20003 COpr Anastra USA
COrpot•hon 1gg1, 2020 Al Rogilts Reserved , NV C:'COMML'CFN.PL'C<&O FC TR-315417
PR-401



--------------------------------------------------------------------------------

[image00013.jpg]
Exhibit "A" Required Fina ncial Reporting Each Main Street loan should contain a
financial reporting covenant requiring the regular delivery of certain financial
information and calculations. The items listed in Table I below must be provided
by each Main Street borrower to their Eligible Lender at least annually. The
items listed in Table II must be provided by each Main Street borrower to their
Eligible Lender at least quarterly; the quarterly requirements vary based on the
Main Street facility in which the borrower is participating. Eligible Lenders
will specify the required reporting standards and forms for each Eligible
Borrower.33 Table I: Data Required from All Main Street Borrowers Required Data
Definition Total Assets The sum of current assets, fixed assets, and other
non-current assets (including, but not limited to, intangible assets, deferred
items, investments, and advances). Current Assets Cash, accounts receivable,
inventory, and other short-term assets that are likely to be converted into
cash, used, sold, exchanged, or otherwise expensed in the normal cou rse of
business within one year. Cash & Marketable Cash, depository accounts, and
marketable securities that can be easily sold and Securities readily converted
into cash. Tangible Assets Assets having a physical existence, measu red as
total assets less intangible assets. Tangible assets are distinguished from
intangible assets, such as trademarks, copyrights, and goodwil l . Total
Liabilities The total amount of all outstanding obl igations, both current and
noncurrent. Current Liabilities Short term debt, accounts payable, and other
current liabi lities that are due within one year. Total Debt (Incl. Undrawn
Existing outstanding and committed debt (including any undrawn available
amounts). Available Lines of Credit) Total Equity Measured as total assets minus
total liabilities. Total Revenue Total income generated by the sale of goods or
services from ongoing operations. Total Revenue excludes any non-recurring sales
or gains. Net Income The income (or loss) after expenses and losses have been
subtracted from a l l revenues a n d gains for the fiscal period, including
discontinued operations. Unadjusted EBITDA Earnings before interest expense,
income tax expense, depreciation expense, and amortization expense. The starting
point is net income. Adjusted EBITDA Unadjusted EBITDA adjusted for any
non-recurring, one-time, or irregu lar items. The Adjusted EBITDA measurement
should align with the relevant facility's term sheet. 33 Under the Servicing
Agreement, in the case of multi-borrower loans, this information must be entered
into the Portal "on a consolidated basis" (otherwise referred to in this
document as on an "aggregated basis"). Eligible Lenders may el ect to require
reporting from the co-borrowers on an aggregated basis, or may aggregate such
information after requiring individual co-borrower financial statements. If an
Eligible Lender permits co-borrowers to submit aggregated financial statements,
the Eligible Lender should instruct the co-borrowers to use the Eligible
Lender's typical practices to aggregate such information in a manner that
accounts for transactions between the co-borrowers and accurately reflects the
financial position of the co-borrowers and their ability to repay the loan



--------------------------------------------------------------------------------

[image00014.jpg]


(e.g., in a manner thatavoids double counting of revenues, assets, or
liabilities).



--------------------------------------------------------------------------------

[image00015.jpg]
Table I: Data Required 8n.n..!:@!!y from All Main Street Borrowers Required Data
Definition Depreciation Expense Non-cash expense measured based on the use of
fixed assets, recognized over the useful life of the fixed assets. Amortization
Expense Non-cash expense measured based on the use of intangible assets,
recognized over the life of the intangible asset. Interest Expense The periodic
finance expense of short term and long term debt. Tax Expense Federal, state and
local income tax expenses. Rent Expense The contractual costs of occupying
leased real estate. Dividends / Equity Distributions to equity owners.
Distributions Accounts Receivable (net Amounts owed to the borrower resulting
from providing goods and/or services. of allowances) Accounts receivable will be
net of any a llowances for uncollectible amounts. I nventory (net of Value of
the raw materials, work in process, supplies used in operations, finished
reserves) goods, and merchandise bought which are intended to be sold in the
ordinary course of business. I nventory should be net of reserves. Fixed Assets,
Gross Tangible property used in the business and not for resale, including build
ings, furniture, fixtures, equipment, and land. Report fixed assets gross of
depreciation. Accumulated Cumulative depreciation of a l l fixed assets up to
the Date of Financial I nformation. Depreciation Accounts Payable (A/P) The
obligations owed to the borrower's creditors arising from the entity's ongoing
operations, including the purchase of goods, materials, supplies, and services.
Accounts payable excludes short term and long term debt. Short Term Debt Debt
obligations of the borrower due with a term of less than one year, including the
current portion of any Long Term Debt. Long Term Debt Debt obligations of the
borrower that are due in one year or more, excluding the current portion that is
otherwise captured in Short Term Debt. Description of EBITDA Description of
items that are added to Unadjusted EBITDA to determine Adjusted Adjustments
EBITDA. Total Expenses All money spent and costs incurred, both recurring and
non-recurring, to generate revenue. Expenses exclude items capital in nature
(i.e., expenses that are allowed to be capitalized and included in the cost
basis of a fixed asset). Operating Expenses Money spent and costs incu rred
related to normal business operations including selling, general &
administrative expenses, depreciation, and amortization (i.e., total expenses
less non-recurring expenses). Exclude capital expenditures. Operating Income
Profit (or loss) realized from continuing operations (i.e., revenue less
operating expenses). Fixed Charges Expenses that recur on a regular basis,
regardless of the volume of business (i.e., lease payments, rental payments,
loan interest payments, or insurance payments). Capitalized Expenditures
Non-operating expenditures capitalized to fixed assets. Guarantor Net Assets
Total assets less total liabilities of the guarantor (also referred to as net
worth). Sr. Debt Balance Debt amount ranking senior to the Main Street loan.
Additional Pari Passu Debt amount ranking pari passu to the Main Street loan.
Debt Balance Collateral Type (Non-Real If the loan is secured by collateral that
is not predominantly real estate, including if Estate) the collateral provided
is different types, report the predominant type of collateral (e.g., inventory,
receivables, securities, etc.) by aggregate value.



--------------------------------------------------------------------------------

[image00003.jpg]
Table I: Data Required 8n.n..!:@!.!y from All Main Street Borrowers Required
Data Definition Collateral Type (Real If the loan is secured by real estate
collateral, indicate the property type (e.g., hotel, Estate) multifamily,
residential, industrial, etc.). If the loan is secured by multiple real estate
property types, report the predominant property type by aggregate value.
Collateral Value For loans that require ongoing or periodic valuation of the
collateral, report the Reporting market value of the collateral as of the
reporting date. Collateral Value Date Define the as-of date that corresponds
with the Collateral Value Reporting field. Covenant Status (Pass / Yes/no,
indicating if the facility has satisfied covenant tests. Fail) Date of Covenant
Default If applicable, report the date when borrower defaulted covenants. Nature
of Covenant If applicable, describe the covenant default (i.e., missing
financial statements, ratio Default trigger). Date of Covenant Cure If
applicable, report the date when borrower cured previous defaults. Table II:
Data Required from Main Street Borrowers by Main Street Facility Required Data
MSELF MSNLF MSPLF Definition Total Assets Yes Yes Yes The sum of current assets,
fixed assets, and other noncurrent assets (including, but not l imited to,
intangible assets, deferred items, investments, and advances). Current Assets
Yes Yes Yes Cash, accounts receivable, inventory, and other short term assets
that are likely to be converted into cash, used, sold, exchanged, or otherwise
expensed in the normal course of business within one year. Cash & Marketable Yes
Yes Yes Cash, depository accounts, and marketable securities that Securities can
be easily sold and readily converted into cash. Tangible Assets Yes No No Assets
having a physical existence measured as total assets less intangible assets.
Tangible assets are distinguished from intangible assets, such as trademarks,
copyrights, and goodwill. Total Liabilities Yes Yes Yes The total amount of all
outstanding obligations, both current and noncu rrent. Current Liabilities Yes
Yes Yes Short term debt, accounts payable, and other current liabilities that
are due within one year. Total Debt (Incl. Yes Yes Yes Existing outstanding and
committed debt (including any Undrawn Available undrawn available amounts).
Lines of Credit) Total Equity Ye Yes Yes Measured as total assets minus total
liabilities. Total Revenue Yes Yes Yes Total income generated by the sale of
goods or services from ongoing operations. Total Revenue excludes any
nonrecurring sales or gains. Net I ncome Yes Yes Yes The income (or loss) after
expenses and losses have been subtracted from all revenues and gains for the
fiscal period, including discontinued operations. Unadjusted EBITDA Yes Yes Yes
Earnings before interest expense, income tax expense, depreciation expense and
amortization expense. The starting point is net income.



--------------------------------------------------------------------------------

[image00017.jpg]


Table II: Data Required from Main Street Borrowers by Main Street Facility
Required Data MSELF MSNLF MSPLF Definition Adjusted EBITDA Yes Yes Yes
Unadjusted EBITDA adjusted for any non-recurring, onetime or irregular items.
The Adjusted EBITDA measurement should align with the relevant facility's term
sheet. Depreciation Yes No No Non-cash expense measured based on the use of
fixed Expense assets, recognized over the useful life of the fixed assets.
Amortization Yes No No Non-cash expense measured based on the use of intangible
Expense assets, recognized over the life of the intangible asset. I nterest
Expense Yes Yes Yes The periodic finance expense of short term and long term
debt. Tax Expense Yes No No Federal, state and local income tax expenses. Rent
Expense Yes No No The contractual costs of occupying leased real estate.
Dividends / Equity Yes Yes Yes Distributions to equity owners. Distributions
Accounts Yes No No Amounts owed to the borrower resulting from providing
Receivable (net of goods and/or services. Accounts receivable will be net of al
lowances) any a l lowances for uncollectible amounts. Inventory (net of Yes No
No Value of the raw materials, work in process, supplies used in reserves)
operations, finished goods, and merchandise bought which are intended to be sold
in the ordinary course of business. Inventory should be net of reserves. Fixed
Assets, Gross Yes No No Tangible property used in the business and not for
resale, including buildings, furniture, fixtures, equipment, and land. Report
fixed assets gross of depreciation. Accumulated Yes No No Cumulative
depreciation of all fixed assets up to the Date of Depreciation Financial
Information. Accounts Payable Yes No No The obligations owed to the borrower's
creditors arising (A/P) from the entity's ongoing operations, including the
purchase of goods, materials, supplies, and services. Accounts payable excludes
short term and long term debt. Short Term Debt Yes No No Debt obligations of the
borrower due with a term of less than one year, including the current portion of
any Long Term Debt. Long Term Debt Yes No No Debt obligations of the borrower
that are due in one year or more, excluding the current portion that is
otherwise captured in Short Term Debt. Description of Yes No No Description of
items that are added to Unadjusted EBITDA EBITDA to determine Adjusted EBITDA.
Adjustments Total Expenses Yes No No All money spent and costs incurred, both
recurring and nonrecurring, to generate revenue. Expenses exclude items capital
in nature (i.e., expenses that are allowed to be capitalized and included in the
cost basis of a fixed asset). Operating Yes Yes Yes Money spent and costs
incurred related to normal business Expenses operations, including selling,
general & administrative expenses, depreciation, and amortization (i.e. total
expenses less non-recurring expenses). Exclude capital expenditures.



--------------------------------------------------------------------------------

[image00018.jpg]
Table II: Data Required from Main Street Borrowers by Main Street Facility
Required Data MSELF MSNLF MSPLF Definition Operating Income Yes Yes Yes Profit
(or loss) realized from continuing operations (i.e., revenue less operating
expenses). Fixed Charges Yes No No Expenses that recur on a regular basis,
regardless of the volume of business (i.e., lease payments, rental payments,
loan interest payments, or insurance payments). Capitalized Yes Yes Yes
Non-operating expenditures capitalized to fixed assets. Expenditures Guarantor
Net Yes No No Total assets less total liabilities of the guarantor (also Assets
referred to as net worth). Sr. Debt Balance Yes Yes Yes Debt amount ranking
senior to the Main Street loan. Additional Pari Yes Yes Yes Debt amount ranking
pari passu to the Main Street loan. Passu Debt Balance Collateral Type Yes No N
o If the loan is secured by collateral that is not predominantly (Non-Real
Estate) real estate, including if the collateral provided is different types,
report the predominant type of collateral (e.g., inventory, receivables,
securities, etc.) by aggregate value. Collateral Type Yes No No If the loan is
secured by real estate collateral, indicate the (Real Estate) property type
(e.g., hotel, multifamily, residential, industrial, etc.). If the loan is
secured by multiple real estate property types, report the predominant property
type by aggregate value. Collateral Value Yes No No For loans that require
ongoing or periodic valuation of the Reporting collateral, report the market
value of the collateral as of the reporting date. Collateral Value Yes No No
Define the as-of date that corresponds with the Collateral Date Value Reporting
field. Covenant Status Yes Yes Yes Yes/no, indicating if the facility has
satisfied covenant tests. (Pass / Fail) Date of Covenant Yes Yes Yes If
applicable, report the date when borrower defaulted Default covenants. Nature of
Yes Yes Yes If applicable, describe the covenant default (i.e., missing Covenant
Default financial statements, ratio trigger). Date of Covenant Yes Yes Yes If
applicable, report the date when borrower cured previous Cure defaults.





--------------------------------------------------------------------------------